Exhibit 10.20

Hawker Beechcraft, Inc.

Employee Equity Investment Plan

1. Purpose. The purpose of this Hawker Beechcraft, Inc. Employee Equity
Investment Plan (the “Plan”) is to incentivize certain employees and officers
(“Plan Participants”) of Hawker Beechcraft, Inc. (the “Company”) and its direct
and indirect majority owned subsidiaries (as defined in Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”)) to promote the growth
and success of the Company and its affiliates by offering opportunities to
purchase shares of common stock, par value $0.01 per share, of the Company
(“Common Stock”). Offers and sales of Common Stock under the Plan are intended
to be exempt from the registration requirements of Section 5 of the Securities
Act.

2. Administration. The Plan shall be administered by a committee (the
“Committee”) appointed by the Board of Directors of the Company (the “Board”),
provided, however, in the event that no such Committee is established, the Plan
shall be administered by the Board, and in such event all references herein to
the Committee shall be deemed to reference the Board. Subject to the express
provisions of the Plan, the Committee shall have the power to select those Plan
Participants to whom Common Stock will be offered. The Committee shall determine
the number of shares of Common Stock to be offered to each Plan Participant, the
price at which such shares shall be sold under the Plan and all other terms and
conditions of such offer (which need not be identical to any other offer to Plan
Participants). The Committee shall have the power to construe and interpret the
Plan, to establish, amend and revoke rules and regulations for the
administration of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. All such determinations shall be
binding and conclusive on Plan Participants.

3. Eligibility. Offers and sales of shares of Common Stock under the Plan may be
made to any employee or officer of the Company or any of its direct or indirect
majority owned subsidiaries.

4. Price and Payment. The purchase price for the Common Stock sold under the
Plan shall be $ 10.00 per share. Persons who are awarded the right to purchase
shares under the Plan shall pay the purchase price for such shares by check or
such other payment acceptable to the Company, or by foregoing payments under the
Retention Program of Hawker Beechcraft Corporation, substantially in the form
set forth as Exhibit I to the Stock Purchase Agreement, dated as of December 20,
2006, by and among Hawker Beechcraft Corporation, a Delaware corporation,
Greenbulb Limited, a company organized under the laws of England and Wales,
Raytheon Company, a Delaware corporation, Raytheon Aircraft Holdings, Inc., a
Delaware corporation, and Raytheon Aircraft Services Limited, a company
organized under the laws of England and Wales.

 

1



--------------------------------------------------------------------------------

5. Required Agreements. Upon each purchase of shares of Common Stock pursuant to
the Plan, the Plan Participant shall enter into a shareholders agreement,
subscription agreement and/or restricted stock agreement which shall contain
such terms and conditions as determined by the Committee.

6. Rights Not Transferable. The rights of any Plan Participant under this Plan
are not transferable other than pursuant to the laws of descent and
distribution.

7. No Employment Rights. The Plan does not constitute a contract of employment,
and participation in the Plan will not give any Plan Participant the right to be
retained in the employ of the Company or any of its direct or indirect majority
owned subsidiaries or the right to continue as a director of the Company or any
of its direct or indirect majority owned subsidiaries.

8. Amendment and Termination of the Plan. The Board may, at any time, or from
time to time, suspend, amend or terminate the Plan; provided, however, that no
suspension, amendment or termination of the Plan shall adversely alter any
rights or obligations of any party to an agreement entered into pursuant to the
Plan prior to any such suspension, amendment or termination.

9. One-Time Offer. The Plan is a one-time offer to purchase shares of Common
Stock. The Plan in no way provides any participant any other right to purchase
shares of Common Stock.

10. Governing Law. The Plan and all determinations made and actions taken
pursuant thereto shall be governed by the laws of the State of New York without
regard to the principles of conflicts of laws.

Dated: [March     , 2007]

 

2